DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (US Pat Pub# 2019/0159126) in view of Chen et al. (US Pat Pub# 2017/0238360) and further in view of Nogami et al. (US Pat Pub# 2016/0135181).
Regarding claims 1, 17, and 53, Kadiri teaches a Secondary Cell (SCell) state indication method for a network side device, comprising indicate an SCell state transition between two of an activated state, a deactivated state (Sections 0070, 0077, 0082, and 0086, SCell transitioning from an active or deactivation states); and transmitting the state transition information to a User Equipment (Sections 0006-0007, 
	Chen teaches state indication method for a network side device (Sections 0007-0008 and 0013-0014, state indication information), comprising configuring state transition indication information (Sections 0007-0008 and 0013-0014, state transition indication information); and transmitting the state transition indication information to a User Equipment (Sections 0007-0008 and 0013-0014, transmitting to a UE state transition indication information).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate state transition indication information as taught by Chen into Kadiri’s method in order to improve efficiency (Section 0005).
	Kadiri and Chen fail to teach a third state.
	Nogami teaches SCell state transition between two of a first state, a second state and a third state (Sections 0058-0059 and 0064-0065, third state).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third state as taught by Nogami into state transition indication information as taught by Chen into Kadiri’s method in order to improve flexibility (Section 0005).
	Regarding claim 54, Kadiri further teaches a User Equipment (UB), comprising a memory, a processor, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the .
Allowable Subject Matter
Claims 8-9, 11, 18-22, 24-29, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/23/2021